Citation Nr: 0806821	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to nonservice-connected disability pension 
benefits.  


WITNESSES AT HEARING ON APPEAL

The veteran and J. R.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which denied 
service connection for both chronic bilateral hearing loss 
disability and chronic tinnitus and denied entitlement to 
nonservice-connected disability pension.  In August 2006, the 
veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for an initial award of service connection.  

A January 2005 Social Security Administration (SSA) award 
letter to the veteran indicates that "you meet the medical 
requirements for disability payments."  The evidence 
considered by the SSA in granting the veteran's claim is not 
of record.  The VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In his January 2005 Income-Net Worth and Employment Statement 
(VA Form 21-527), the veteran reported that he was separated 
from his spouse and a divorce was pending.  He clarified that 
he had no dependent children.  In the September 2005 rating 
decision, the RO referred to "the income limit for a veteran 
with one dependent" and the veteran's "annual family 
income."  At the August 2006 videoconference hearing before 
the undersigned Acting Veterans Law Judge, the veteran 
testified that his SSA benefits had been increased.  In light 
of these facts, the Board finds that a current Financial 
Status Report (VA Form 20-5655) from the veteran would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) and the 
Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.  

2.  Request that the veteran complete a 
Financial Status Report (VA Form 
20-5655).  

3.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the veteran's award 
of benefits thereof for incorporation 
into the record.  

4.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for both chronic bilateral 
hearing loss disability and chronic 
tinnitus and entitlement to nonservice-
connected disability pension benefits.  
If the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the statement of the case.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

